Porter, J.
delivered the opinion of the court.
This is an action against the endorser of a promissory note, which had been executed by three persons who bound themselves, jointly and severally, to pay the sum therein mentioned.
The holder accepted from two of the makers, a certain sum in discharge of their part of the obligation, and sues the defendant for the balance still due on the note.
think the court below decided correctly in giving judgment for the defendant. All the parties to the note were bound for the whole amount, and the acceptance of a less sum b'om two of them, accompanied by a release from all further responsibility, weakened the recourse which the end'or- ....... , T *r . , , ser would have had m paying it. We said m the ease of Millaudon vs. Arnous et als., that the holder of a note who intends resorting to his endorser, must retain the faculty on . . . , receiving ms payment from the latter, to transfer to him all his rights, absolutely unimpaired, against the maker, and this is, without doubt, the true rule on the subject. See Bayly on Bills, 223. 3 Martin, N. S. 598.
It has been contended in this case, that the debtors who received a discharge were still responsible in case the co-debtor proved to be insolvent, and the article 2101, of the Louisiana Code, is cited to support the position. Admitting Ibisto be true, the obligations of the other parties who signed the note have ceased to be absolute, and are rendered conditional. This, change, the holder had no right to make, without t|ie consent of the endorser. Difficulties in recovering *353from all the obligors are cast upon him, and consequently delay in enforcing payment from those who, without the release, would be directly responsible.
It is, therefore^ ordered; adjudged and decreed, that the judgment of the District Court be affirmed, with costs.